Citation Nr: 0708604	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  98-12 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a right leg injury resulting in 
a calcified subperiosteal hematoma to the middle third of the 
right femur.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1944 to January 1946.  

This matter originally comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  That rating decision 
denied an increased disability rating for the veteran's 
service-connected right leg disability.  Subsequently, 
appeals were perfected with respect to the issues of 
entitlement to service connection for a back disability and a 
left knee disability.

In May 2000, a hearing was held before Richard C. Thrasher 
who was designated as an Acting Veterans Law Judge by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b) (c) (West 2002).  This hearing focused on the issue 
of entitlement to an increased rating for the right leg 
disability.  A copy of the transcript of this hearing is of 
record.  

In December 2006, a hearing was held before Mark W. 
Greenstreet who was the Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107(b) (c) (West 2002).  This hearing 
addressed all issues presently on appeal.  A copy of the 
transcript of this hearing is also of record.

A motion to advance this case on the Board's docket, was 
granted for good cause by the Board in April 2006.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The case was previously before the Board on several 
occasions.  Most recently, the case was remanded in November 
2003 for additional development including examination of the 
veteran.  The requested development has been completed.  The 
Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a right leg 
injury resulting in a calcified subperiosteal hematoma to the 
middle third of the right femur are manifested by subjective 
complaints of pain with no objective evidence of functional 
impairment.

2.  There is no evidence of any left knee disorder during 
service, and no evidence of arthritis of the knees within the 
first year after separation from service.  

3.  The veteran's only service-connected disability is the 
residuals of a right leg injury resulting in a calcified 
subperiosteal hematoma to the middle third of the right femur

4.  There is no competent medical evidence linking any 
current knee disorder to the veteran's military service, or 
to any service-connected disability.  

5.  The veteran has a current diagnosis of degenerative disc 
disease of the lumbosacral spine.

6.  There is a competent medical opinion of record linking 
the veteran's degenerative disc disease of the lumbosacral 
spine to his service-connected right leg disability.  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of a right leg injury resulting in a calcified 
subperiosteal hematoma to the middle third of the right femur, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002);  38 
C.F.R. Part 4, including §§ 4.7, 4.71a, and Diagnostic Codes 
5003, 5015, 5257, 5260, 5261,5252, 5253 (2006).  

2.  A left knee disorder was not incurred in, or aggravated 
by, active military service;  may not be presumed to have 
been incurred in service; and, is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a) (2006).

3.  Degenerative disc disease of the lumbosacral spine is 
proximately due to, or the result of, the service-connected 
right leg disability.  38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
April 2001 and September 2002 satisfied the duty to notify 
provisions with respect to the claim for an increased rating.  
A letter dated April 2004 satisfied the duty to notify 
provisions with respect to the claims for service connection.  
The veteran's service medical records, VA medical treatment 
records, and private medical records have been obtained and 
he has been accorded several VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issues decided herein.  This appeal originally 
stems from a 1997 rating decision, which is prior to the 
effective date of the current duty to notify regulations.  
Nevertheless, the appeal was readjudicated subsequent to the 
letters which satisfied the duty to notify provisions, in 
Supplemental Statements of the Case dated in January 2005, 
May 2005, and June 2006.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for an 
increased rating and for service connection.  The evidence 
includes, but is not limited to:  service medical records; 
the veteran's contentions and hearing testimony; private 
medical treatment records; VA medical treatment records; and 
VA examination reports.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
will focus specifically on what the evidence shows, or fails 
to show with respect to each claim.  

II.  Increased Disability Rating

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  However, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran was injured during active naval service during 
World War II.  Specifically, he served as a Gunner's Mate 
aboard a Navy submarine chaser.  During this service, a depth 
charge broke free and landed on his upper right leg.  While 
the service medical records are not numerous, his January 
1946 separation examination report is of record and notes the 
incident and that "x-rays taken, femur not fractured, right 
thigh discolored."  The separation examination report also 
noted that the veteran reported that his right thigh ached 
and swelled when he walked and that he had a probable 
hematoma at the time of the injury but that he had full 
motion of the right leg on examination.  

Service connection was granted for the residuals of the right 
leg injury with a resulting calcified subperiosteal hematoma 
to the middle third of the right femur.  Originally, a 40 
percent disability rating was assigned.  However, the 
veteran's service-connected right leg disability has been 
rated at a 10 percent disability rating effective since 
September 1961.  

A September 1997 VA treatment record reveals that the veteran 
had complaints of multiple joint pain but that x-ray 
examination of the hips, knees, and spine, revealed that all 
were within normal limits.  

In October 1997, a VA examination of the veteran was 
conducted.  The veteran reported that it "is not my leg that 
hurts, as much as joints all over my body."  The only 
abnormality noted by the examining physician was that the 
veteran's right thigh was slightly larger than his left 
measuring 45 centimeters on the right and 43 centimeters on 
the left.  The examining physician found no other abnormality 
or joint involvement related to the service-connected right 
leg injury.  The diagnosis was "subperiosteal calcified 
hematoma of the right femur.  Functional loss due to pain is 
negligible."  The examining physician further indicated that 
"with deep palpation and manipulation, I am unable to 
outline the calcification even though the lower part of the 
right femur is larger."  

In May 2001, VA orthopedic examination of the veteran was 
again conducted.  Most of the veteran's complaints were 
related to his left knee and the examining physician noted 
most of the symptoms of pain and instability were on the 
"left thigh where he had his [left] knee replacement."  
Furthermore, the physician stated that he was "unable to 
find any evidence of any calcified hematoma or to the 
symptoms related to it . . . there is no evidence of an 
injury to the right thigh on examination today by me."

In June 2003, another VA examination of the veteran was 
conducted.  The examiner noted the veteran's recent history 
of left knee replacement surgery.  Instability, weakness and 
tenderness were noted along with a "terribly crippled 
gait."  Range of motion testing of the right knee revealed:  
flexion to 110 degree, with 140 being normal; and normal 
extension to 0 degrees.  There was noted instability of both 
knees, and the diagnosis was bilateral degenerative joint 
disease (arthritis) of both knees.  The examining physician 
further stated that there "would be a 30 percent limitation 
of flexion and extension of the right leg due to service-
connected right thigh and femur disorder.  The right femur 
and thigh disorder has a marked effect on the limitation of 
his daily activities."  This medical opinion is puzzling in 
that the physician indicates a limitation of flexion and 
extension related to the service-connected disability, but 
the extension testing of record for the right knee reveals 
normal results.  

In February 2005, the most recent VA Compensation and Pension 
examination of the veteran was conducted.  The examining 
physician fully reviewed the veteran's medical history.  Most 
notable was that the veteran used a walker for balance and 
instability problems resulting from a stroke in 2003.  His 
gait was essentially normal with the exception of use of the 
walker.  Physical examination of the right knee revealed that 
he had flexion to 100 degrees and extension to 0 degrees.  
There was no evidence of tenderness or effusion.  Ligaments 
were stable and intact.  The physician indicated that 
examination of the right knee was essentially negative for 
any abnormality.  The physician's opinion was that there was 
no causal relationship between the veteran's service-
connected right thigh injury and degenerative arthritis of 
the right knee.  Furthermore, the physician stated that the 
"subperiosteal hematoma appears to have been well resolved 
and would not likely cause any problems with limitation of 
motion or degenerative changes in the right knee."

The veteran submitted a private magnetic resonance imaging 
(MRI) report dated November 2006.  This reveals changes to 
both thighs consistent with bursitis.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected residuals of an injury to the  a 
right thigh resulting in a calcified subperiosteal hematoma 
to the middle third of the right femur.

The veteran's service-connected residuals of an injury to the 
right thigh are currently rated as 10 percent disabling under 
Diagnostic Code 5015 for benign new growths of the bones.  
This rating code instructs to rate on limitation of motion of 
the affected parts as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5015 (2006).  

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

The veteran is service-connected for an injury to his right 
thigh (femur).  Limitation of motion of the thigh (hip joint) 
is rated under Diagnostic Codes 5251, 5252, and 5253.  
However, there is no medical evidence of record revealing 
that there is any limitation of motion of the hip joint, 
other impairment of the hip, nor is there any thigh 
impairment resulting from the service-connected femur injury.  
Accordingly rating under these Diagnostic Codes is 
inappropriate.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 
5252, 5253 (2006).

The medical evidence of record reveals that the veteran has 
some limitation of motion of the right knee resulting from 
arthritis.  While his extension of the right knee is normal 
to a range of 0 degrees, his flexion is limited to 100 
degrees when 140 is the norm.   See, 38 C.F.R. § 4.71, Plate 
II (2006).  While the 2003 VA examination report indicates 
that the veteran's right knee arthritis is related to his 
service-connected thigh injury, all of the other VA 
examination reports of record specifically indicate it is not 
related to the in-service injury.  The evidence shows that 
the veteran's flexion of the right leg (knee) is limited to 
100 degrees; however this would not warrant the assignment of 
even a noncompensable disability rating under the Diagnostic 
Code used to rated limitation of flexion of the knee.   
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).

Disability ratings may be assigned for recurrent subluxation 
or lateral instability of the knee.  A 10 percent rating 
contemplates slight impairment.  A 20 percent rating is 
warranted for moderate impairment.  Finally, a 30 percent 
rating, the highest disability rating assignable under this 
Diagnostic Code, contemplates severe impairment.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2006).  However, the most 
recent VA examination report indicates that there is no right 
knee instability and no knee symptoms related to the service-
connected right thigh injury.  

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 10 percent for the 
veteran's service-connected residuals of an injury to the 
right thigh with a resulting calcified subperiosteal hematoma 
to the middle third of the right femur.  The current medical 
evidence of record reveals that the hematoma has resolved 
without any identifiable residual symptoms.  Moreover, any 
right knee symptoms noted are not related to the service-
connected thigh disability.  The veteran warrants a 10 
percent disability rating pursuant to Diagnostic Code 5003 
and 5015 and this is the disability rating which has been 
assigned since 1961.  Accordingly, an increased disability 
rating for the veteran's service-connected residuals of an 
injury to the right thigh is simply not warranted based on a 
review of all the medical evidence of record.  

The Board is required to consider the effect of pain and 
weakness when rating a service-connected musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  The appellant's complaints of discomfort and pain 
have been considered and have been taken into account in the 
assignment of the 10 percent disability rating.  The Board 
has considered the veteran's claim for increased ratings for 
his musculoskeletal disabilities under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  This has been done in the present case as 
the veteran is assigned a 10 percent disability rating.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
rating in excess of 10 percent, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Service Connection

The veteran claims entitlement to service connection for a 
left knee disorder and a low back disorder.  He claims that 
his left knee and back were injured during service at the 
same time that he incurred an injury to his right thigh.  In 
the alternative, he claims that these disorders are caused by 
the service-connected right thigh injury and its residuals.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

Arthritis  may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  This is commonly referred to as a 
"presumptive" service connection as the disability is 
presumed to have occurred during service if it manifests 
within the requisite period of time.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as a "secondary" service connection as 
the disability at issue was caused secondary to a disability 
which is already service-connected.  In this regard, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that when a service-connected disorder causes an 
increase in disability to a nonservice-connected condition, 
such an increase is to be treated as if service connected.  
In such cases, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In numerous written statements and in his hearing testimony 
before two of the undersigned Veterans Law Judges at separate 
hearings in May 2000 and December 2006, the veteran has 
asserted that he was seriously injured during his Navy 
service during World War II.  He asserts that in March 1945, 
during service aboard a submarine chaser, he was injured when 
a depth charge broke free and landed on him.  He claims that 
he incurred such a serious crush injury to his torso and legs 
that he was bruised (black and blue) from his nipples to his 
knees.  

The veteran's discharge papers confirm that he separated from 
the Navy at the rank of Gunner's Mate Second Class, and that 
he did serve aboard the submarine chaser SC 987.  However, 
the veteran's service medical records do not reveal that the 
injury was as severe as he has testified.  The January 1946 
separation examination report notes the injury as being to 
the right upper leg only and that "x-rays taken, femur not 
fractured, right thigh discolored."  The separation 
examination report also noted that the veteran reported that 
his right thigh ached and swelled when he walked and that he 
had a probable hematoma at the time of the injury but that he 
had full motion of the right leg on examination.  Treatment 
and examination records dated shortly after service in 1947 
reveal only complaints of right thigh pain and that only 
injury to the right thigh was reported at that time.  

Service connection was granted for the residuals of the right 
leg injury with a resulting calcified subperiosteal hematoma 
to the middle third of the right femur.  Originally a 40 
percent disability rating was assigned.  However, the 
veteran's service-connected right leg disability has been 
rated at a 10 percent disability rating effective since 
September 1961.  

The veteran's claims file is three volumes and contains a 
large amount of private and VA medical records related to 
treatment for his left knee arthritis and his back disorder 
as well as for numerous other disabilities unrelated to the 
current appeal.  The Board has reviewed all of this evidence.

The preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder.  The 
medical evidence of record clearly establishes that the 
veteran was diagnosed with arthritis of the left knee which 
ultimately required surgical treatment with a total knee 
joint replacement.  However, the records documenting a 
diagnosis of arthritis date from approximately 1999, which is 
over half a century after the veteran separated from active 
service.  There is no competent medical evidence of record 
showing a diagnosis of arthritis of the left knee during 
service or during the first year after the veteran separated 
from service.  Moreover, there is no competent medical 
evidence of record linking the current left knee disability 
to service or a service-connected disability.  A private 
medical record dated November 1999 is typical of the medical 
evidence of record.  It simply  restates the veteran's 
assertion of an injury to the left knee in service and then 
reports his current symptoms.  The February 2005 VA 
examination report specifically expresses the opinion that 
the veteran's left knee disability is not related to the 
service-connected right thigh injury.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a left knee disorder.  The 
veteran has a current diagnosis of arthritis of the left knee 
with total knee replacement.  However, there is no evidence 
of any knee injury, or knee disability during service; no 
evidence of a diagnosis of arthritis within the first year 
after service; no competent medical evidence linking the 
current knee disability to military service or to the 
service-connected right leg disability.  Accordingly, the 
veteran's claim on both a direct and secondary basis is 
denied.  Finally, in reaching this decision the Board has 
resolved all reasonable doubt in the veteran's favor.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claim for service connection 
for a low back disorder.  The evidence of record clearly 
establishes that he has a current diagnosis of degenerative 
disc disease of the lumbosacral spine.  In January 2007, the 
veteran submitted a medical opinion from Dr. Hash who is a 
private orthopedic surgeon and has treated the veteran.  The 
medical opinion specifically attributed the veteran's current 
degenerative disc disease of the lumbosacral spine to the 
veteran's service-connected right leg injury.  There is no 
medical evidence which counters Dr. Hash's opinion.  
Accordingly, service connection for degenerative disc disease 
of the lumbar spine is granted as being proximately due to 
the service-connected right leg disability.  38 C.F.R. § 
3.310(a).


ORDER

A disability rating in excess of 10 percent for the residuals 
of a right leg injury resulting in a calcified subperiosteal 
hematoma to the middle third of the right femur, is denied.

Service connection for a left knee disorder is denied.  

Service connection for degenerative disc disease of the 
lumbosacral spine is granted.  



			
	M. E. Larkin	Richard C. Thrasher
	          Acting Veterans Law Judge                          
Acting Veterans Law Judge
           Board of Veterans' Appeals                        
Board of Veterans' Appeals



	____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


